Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.


 BEN KENDLE, on behalf of himself
 and all others similarly situated,

         Plaintiff,

 v.

 C & M ASSOCIATES GROUP, INC.,
 an Illinois Corporation,

       Defendant.
 _________________________________________/

                      CLASS ACTION COMPLAINT AND JURY DEMAND

       1.         On behalf of himself and the putative class, Plaintiff, Ben Kendle, alleges violations

 of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

                                         JURISDICTION AND VENUE

       2.         This Court has jurisdiction under 28 U.S.C. §1331, and 15 U.S.C. §1692k.

       3.         Venue in this District is proper because Plaintiff resides here and Defendant

 conducts business in this District.

                                                  PARTIES

       4.         Plaintiff, Ben Kendle (“Plaintiff”), is a natural person, and citizen of the State of

 Florida, residing in Saint Lucie County, Florida.

       5.         Defendant, C & M Associates Group, Inc. (“Defendant”), is an Illinois Corporation

 engaged in the business of collecting consumer debts, which operates from offices located at 10330

 W. Roosevelt Road, Suite 205, Westchester, Illinois 60154.1


 1
  See web page accessed on May 24, 2020 which states “C & M Associates Group, Inc. is a collection agency that
 specializes in consumer debt settlement and recovery.”
                                                        1
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 8



       6.         Defendant regularly uses the United States Postal Service and telephone in the

 collection of consumer debt.

       7.         Defendant was licensed in the State of Florida as a consumer collection agency,

 license number CCA9904300 at all time relevant.

       8.          Defendant regularly collects or attempts to collect debts for other parties.

 Defendant is a “debt collector” as defined in the FDCPA.

       9.         At all times material to the allegations of this complaint, Defendant was acting as a

 debt collector with respect to the collection of Plaintiff’s alleged debt.

                                     FACTUAL ALLEGATIONS

       10.        Defendant sought to collect from Plaintiff an alleged debt incurred by Plaintiff for

 personal, family, or household purposes, namely, from a credit card with Citibank, N.A.

       11.        On July 25, 2019, Defendant left a voice message on Plaintiff’s telephone that

 stated:

                  Hello this message is for Ben Kendle regarding a very urgent matter

                  with Chadworth & Macons Associates Group please contact our

                  office immediately to speak with one of our agents at 877-889-6936

                  with reference number 12871105.           Our hours of operation are

                  Monday through Thursday 9 AM to 6 PM central standard time and

                  Friday 8 AM to 5 PM central standard time thank you and we look

                  forward to your call.

           (The “July 25 Voice Message”).

       12.        Other similar messages were left for Plaintiff by Defendant on December 18, 2018,

 January 24, 2019, May 28, 2019 and June 18, 2019. None of these messages contained any


                                                      2
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 8



 indication that Defendant was a debt collector or that the messages were an attempt to collect a

 debt.

         13.    The July 25 Voice Message and the December 18, 2018, January 24, 2019, May

 28, 2019 and June 18, 2019 messages shall be collectively referred to as the “Voice Messages.”

         14.    The Voice Messages did not identify that the calls were from a debt collector and

 did not identify the name of the debt collector.

         15.    15 U.S.C §1692e(11) states:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any
                debt. Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:
                                               xxxx
                      (11) The failure to disclose in the initial written
                      communication with the consumer and, in addition, if
                      the initial communication with the consumer is oral, in
                      that initial oral communication, that the debt collector is
                      attempting to collect a debt and that any information
                      obtained will be used for that purpose, and the failure
                      to disclose in subsequent communications that the
                      communication is from a debt collector, except that
                      this paragraph shall not apply to a formal pleading made
                      in connection with a legal action.
 Emphasis added.
         16.    15 U.S.C. §1692d(6) states:

                A debt collector may not engage in any conduct the natural
                consequence of which is to harass, oppress, or abuse any person in
                connection with the collection of a debt. Without limiting the
                general application of the foregoing, the following conduct is a
                violation of this section:

                                                xxxx

                      (6) Except as provided in section 1692b of this title, the
                      placement of telephone calls without meaningful
                      disclosure of the caller’s identity.



                                                    3
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 8



       17.      The Voice Messages stated the caller was “Chadworth & Macons,” yet no business

 or fictitious name is registered in the State of Florida with that name or identity.


       18.      The Voice Messages omit that the Voice Messages were from a debt collector in

 violation of 15 U.S.C. §1692e(11).

       19.      The Voice Messages failed to provide meaningful disclosure of the caller’s identity

 in violation of 15 U.S.C. §1692d(6).

       20.      Any potential bona fide error defense which relies upon Defendant’s mistaken

 interpretation of the legal duties imposed upon it by the FDCPA would fail as a matter of law.

                                CLASS ACTION ALLEGATIONS

       21.      This action is brought on behalf of a Class consisting of (i) all persons with

 addresses in the State of Florida (ii) for whom an employee, agent, or representative of Defendant

 left, or caused to be left, a voice message (iii) in connection with the collection of a consumer debt

 (iv) that failed to state that Defendant was a debt collector and did not provide meaningful

 disclosure of Defendant’s identity (v) during the one-year period prior to the filing of the original

 Complaint in this action through the date of certification.

       22.      Plaintiff alleges on information and belief based upon the Defendant’s practice of

 leaving, or causing to be left, voice messages for consumer debtors that failed to state that

 Defendant was a debt collector, that the Class is so numerous that joinder of all members of the

 Class is impractical.

       23.      There are questions of law or fact common to the Class, common issues that

 predominate over any issues involving only individual Class members. The factual issue common

 to each Class member is that each was left, or caused to be left, a voice message by Defendant that

 failed to state that Defendant was a debt collector and did not meaningfully identify that the calls

                                                   4
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 8



 were from Defendant. The common principal legal issue is whether Defendant’s omission in its

 voice messages that it left, or caused to be left, that Defendant was a debt collector, violated the

 FDCPA.

       24.      Plaintiff’s claims are typical of those of the Class members. All are based on the

 same facts and legal theories.

       25.      Plaintiff will fairly and adequately protect the interests of the Class. He has retained

 counsel experienced in handling actions involving unlawful practices under the FDCPA and Class

 actions. Neither Plaintiff nor his counsel has any interests which might cause them not to

 vigorously pursue this action.

       26.      Certification of the Class under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that: (1) the questions of law or fact common to the members of

 the class predominate over any questions affecting an individual member; and (2) a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

       27.      Plaintiff requests certification of a Class under Rule 23(b)(3) of the Federal Rules

 of Civil Procedure, for monetary damages; his appointment as Class Representative; and that his

 attorney Leo W. Desmond be appointed Class Counsel.

                                       COUNT I
                                     CLASS CLAIM
                             VIOLATION OF 15 U.S.C. §1692e(11)

       28.      Plaintiff re-alleges and incorporates Paragraphs 1 through 27.

       29.      15 U.S.C. §1692e(11) states:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any
                debt. Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:
                                                xxxx


                                                   5
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 8



                      (11) The failure to disclose in the initial written
                      communication with the consumer and, in addition, if
                      the initial communication with the consumer is oral, in
                      that initial communication, that the debt collector is
                      attempting to collect a debt and that any information
                      obtained will be used for that purpose, and the failure
                      to disclose in subsequent communications that the
                      communication is from a debt collector, except that
                      this paragraph shall not apply to a formal pleading made
                      in connection with a legal action.
 Emphasis added.

       30.      Defendant’s representatives left at least 5 voice messages directed to Plaintiff in

 connection with an attempt to collect a consumer debt.

       31.      Defendant’s representatives left similarly violating messages for members of the

 Class.

       32.      The Voice Messages omitted that the calls were from a debt collector, and did not

 identify the correct name of the debt collector.

       33.      Defendant’s failure to identify in the Voice Messages that it was a debt collector is

 a violation of 15 U.S.C. §1692e(11).

       34.      Defendant’s Voice Messages would be confusing and misleading to the least

 sophisticated consumer with regard to his/her legal rights as they would not know the identity of

 the company that the caller represented or that the call was from a debt collector.

       35.      As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award

 of statutory damages pursuant to 15 U.S.C. §1692k.

       36.      As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award
 of costs and attorney’s fees pursuant to 15 U.S.C. §1692k.




                                                    6
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 7 of 8




                                        COUNT II
                                      CLASS CLAIM
                               VIOLATION OF 15 U.S.C. §1692d(6)

       37.        Plaintiff re-alleges and incorporates Paragraphs 1 through 27 and 29 through 34.

       38.        15 U.S.C. §1692d(6) states:

                  A debt collector may not engage in any conduct the natural
                  consequence of which is to harass, oppress, or abuse any person in
                  connection with the collection of a debt. Without limiting the
                  general application of the foregoing, the following conduct is a
                  violation of this section:

                                                  xxxx

                        (6) Except as provided in section 1692b of this title, the
                        placement of telephone calls without meaningful
                        disclosure of the caller’s identity.

       39.        Defendant placed at least 5 telephone calls to Plaintiff and left at least 5 voice

 messages for Plaintiff in connection with an attempt to collect a consumer debt. Other similar

 messages were left for members of the Class.

       40.        The Voice Messages did not provide meaningful disclosure of the caller’s identity,

 that the calls were from a debt collector, nor the name of the debt collector.

       41.        Defendant’s failure to provide meaningful disclosure of their or the Defendant’s

 identity in the Voice Messages is a violation of 15 U.S.C. §1692d(6).

       42.        As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award

 of statutory damages pursuant to 15 U.S.C. §1692k.

       43.        As a result of Defendant’s conduct, Plaintiff and the Class are entitled to an award
 of costs and attorney’s fees pursuant to 15 U.S.C. §1692k.

        WHEREFORE, Plaintiff requests that the Court enter judgment in his favor against

 Defendant for:

                                                    7
Case 2:20-cv-14164-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 8 of 8



           a. An Order certifying this matter as a Class Action and appointment of Ben Kendle

              as Class Representative as to all claims against Defendant;

           b. An Order appointing Leo W. Desmond as Class Counsel;

           c. An award of statutory damages for Plaintiff and the Class pursuant to 15 U.S.C.

              §1692k for all Class claims;

           d. An award of attorney’s fees, litigation expenses and costs of the instant suit; and

           e. Such other or further relief as the Court deems proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.




 Dated: May 26, 2020.

                                             Respectfully submitted,


                                             /s/ Leo W. Desmond
                                             Leo W. Desmond, Esquire
                                             Florida Bar Number 0041920
                                             DESMOND LAW FIRM, P.C.
                                             5070 Highway A1A, Suite D
                                             Vero Beach, Florida 32963
                                             Telephone: 772.231.9600
                                             Facsimile: 772.231.0300
                                             lwd@desmondlawfirm.com
                                             Attorney for Plaintiff




                                                8
